DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 30-31, 33-40, and 46-47  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The indicated allowability of claims 46-47 is withdrawn in view of the newly discovered reference(s) to Predtechencskiy et al. (US 2017/0062831).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predtechencskiy et al. (US 2017/0062831) in view of Knopsnyder et al. (US 2017/0338059) and Xu et al. (Binder free activated / carbon nanotube paper electrodes for use in supercapacitors).
Regarding claim 46, Predtechencskiy et al. disclose in fig. 1, an electrode comprising a conductive layer (1), an adhesion layer (2) disposed on the conductive layer and an active layer (3) disposed on the adhesion layer (2);
the conductive layer (1) comprising a metal foil [0021];
the adhesion layer (2) being substantially free of binder material and comprising carbonaceous material (SWCNT or MWCNT) and at an adhesion layer matrix of least fifty percent carbon nanotubes (MWCNT or SWCNT - example 1), the carbonaceous material (SWCNT or MWCNT) being bound in void spaces defined by the adhesion layer matrix; wherein the active layer (3) is thicker than the adhesion layer (2).
Predtechencskiy et al. do not specifically state that the carbon nanotube layer (2) is an adhesion layer.  However, it is understood to be an inherent feature.  As noted in above, the Predtechencskiy et al. reference teaches the layer having the claimed material (carbon nanotubes).  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Predtechencskiy et al. discloses the claimed invention except for:
A) the metal foil comprises at least one of roughened, patterned, texture, and nanostructured surface for promoting adhesion for the adhesion layer.
B) the active layer being substantially free of binder material and comprising carbonaceous material and an active layer matrix of less than ten percent carbon nanotubes, the carbonaceous material being bound in void spaces defined by the active layer matrix, the active layer matrix comprising a concentration of carbon nanotubes that exceeds a percolation threshold thus causing the electrode to exhibit electrical connectivity within the active layer.
Knopsnyder et al. disclose a metal current collector (1) having a roughened surface [0019].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Predtechencskiy et al. so that the electrically conductive layer has a roughened surface, since such a modification would increase the surface area of the current collector.
Xu et al. disclose an active layer being substantially free of binder material (title) and comprising carbonaceous material (AC powder - abstract) and an active layer matrix of less than ten percent carbon nanotubes (CNT – abstract), the carbonaceous material being bound in void spaces defined by the active layer matrix (abstract), the active layer matrix comprising a concentration of carbon nanotubes that exceeds a percolation threshold thus causing the electrode to exhibit electrical connectivity within the active layer (P:873, C: 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Knopsnyder et al. where the active layer being substantially free of binder material and comprising carbonaceous material and an active layer matrix of less than ten percent carbon nanotubes, the carbonaceous material being bound in void spaces defined by the active layer matrix, the active layer matrix comprising a concentration of carbon nanotubes that exceeds a percolation threshold thus causing the electrode to exhibit electrical connectivity within the active layer, since such a modification would form a roll up supercapacitor having high energy density and power density.
Regarding claim 47, the modified Predtechencskiy et al. disclose the energy storage device is a supercapacitor (abstract).

Claims 30-31, 33-36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predtechencskiy et al. (US 2017/0062831) in view of Kawaguchi et al. (US 2016/0276111).
Regarding claim 30, Predtechencskiy et al. disclose in fig. 1, an electrode for an energy storage device, the electrode comprising: 
a conductive layer (1), an active layer of energy storage media (3) and 
an adhesion layer (2) disposed between the active layer (3) and conductive layer (1); wherein the active layer (3) is thicker than the adhesion layer (abstract).
Predtechencskiy et al. do not specifically state that the carbon nanotube layer (2) is an adhesion layer.  However, it is understood to be an inherent feature.  As noted in above, the Predtechencskiy et al. reference teaches the layer having the claimed material (carbon nanotubes).  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
	Predtechencskiy et al. disclose the claimed invention except for the active layer is substantially free from binding agents and comprising a matrix of carbon nanotubes defining void spaces and binding carbonaceous material in the void spaces;
wherein the matrix of carbon nanotubes comprises a concentration of carbon
nanotubes that exceeds a percolation threshold thus causing the electrode to exhibit electrical connectivity within the active layer.
	Kawaguchi et al. disclose a carbon fiber membrane for use in a capacitor [0002], wherein the carbon fiber membrane is substantially free from binding agents [0009] and
comprising a matrix of carbon nanotubes defining void spaces and binding carbonaceous material in the void spaces (see process – [0027]-[0032], [0039]);
wherein the matrix of carbon nanotubes comprises a concentration of carbon
nanotubes that exceeds a percolation threshold thus causing the electrode to exhibit electrical connectivity within the active layer (content of the CNT – table 2).
Kawaguchi et al. are silent with regard to the percolation threshold.  However, as noted in the rejection of claim 30 above, the Kawaguchi et al. reference teaches an active layer having a concentration of carbon nanotubes (see table 2, example 2) .  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the element of Predtechencskiy et al. to include an active layer that is substantially free from binding agents and comprising a matrix of carbon nanotubes defining void spaces and binding carbonaceous material in the void spaces; wherein the matrix of carbon nanotubes comprises a concentration of carbon nanotubes that exceeds a percolation threshold thus causing the electrode to exhibit electrical connectivity within the active layer, since such a modification would form an inexpensive electrode having high electric capacity per mass. 
Regarding claim 31, Kawaguchi et al. disclose the matrix comprises conductive paths configured to facilitate current flow within and through the active layer (inherent to the carbon nanotubes). 
Regarding claim 33, the modified Predtechencskiy et al. disclose the claimed invention except for the adhesion layer comprises carbon nanotubes (CNT) that are at least fifty percent of weight of the electrode. 
It is known in the art that the amount of carbon nanotubes contained in an adhesive layer forms an electrode having desired conductivity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the adhesion layer so that it comprises carbon nanotubes that are at least fifty percent of weight of the electrode, since such a modification would form an adhesion layer having desired conductivity.
Regarding claim 34, Kawaguchi et al. disclose the carbon nanotubes (CNT) comprise at least one of single wall nanotubes (SWNT), double wall nanotubes (DWNT), multiwall nanotubes (MWNT). 
While Kawaguchi et al. do not specifically state that the CNT is one of SWNT or MWNT, it is understood to be inherent to the CNT.   However, SWNT and MWNT are well known CNTs.  It would have been obvious to a person of ordinary skill in the art before the effective date of the invention to form the capacitor of the modified Predtechencskiy et al. so that the CNT is one of SWNT or MWNT, since such a modification would form an electrode having desired mechanical and electrical properties. 
Regarding claim 35, Predtechencskiy et al. disclose the active layer (3) is disposed on a conductive layer (1), the conductive layer (1) comprising a conductive material. 
Regarding claim 36, Predtechencskiy et al. disclose the conductive material comprises a metal foil [0024].
Regarding claim 39, Predtechencskiy et al. disclose the energy storage device is one of an ultracapacitor and a battery [0001].
Regarding claim 40, Kawaguchi et al. disclose the active layer comprises at least ninety (90) weight percent carbonaceous material (see examples). 

Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predtechencskiy et al. (US 2017/0062831) and Kawaguchi et al. (US 2016/0276111) as applied to claim 35 above, and further in view of Knopsnyder et al. (US 2017/0338059).
Regarding claim 37, the modified Predtechencskiy et al. disclose the claimed invention except for a surface of the electrically conductive layer facing the adhesion layer comprises a roughened or textured portion.
Knopsnyder et al. disclose a nickel current collector (1) having a roughened surface [0019].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Predtechencskiy et al. so that the electrically conductive layer has a roughened surface, since such a modification would increase the surface area of the current collector.
Regarding claim 38, the modified Predtechencskiy et al. disclose the claimed
invention except for a surface of the electrically conductive layer facing the adhesion layer comprises a nano structured portion.
Knopsnyder et al. disclose a nickel current collector (1) having carbide nanowhiskers (21, [0020)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor where the surface area of the current collector is increased.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848